Citation Nr: 1147351	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a psychosis, to include schizophrenia and dissociative disorder.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service-connection for an acquired psychiatric disability other than PTSD, to include schizophrenia, dissociative disorder, delusional disorder, bipolar disorder and depression.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1982 to November 1986.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

The RO denied entitlement to service-connection for PTSD, a bipolar disorder (claimed as psychological disorder) and a psychosis in an August 2002 rating decision.  The Veteran filed a Notice of Disagreement (NOD) later in August 2002, specifically indicating that he was not claiming service-connection for psychosis or bipolar disorder, and in fact, never intended to do so.  The Veteran made it clear in his NOD that PTSD is the only "medically valid disability claimed."  See the Veteran's August 2002 NOD, pages 3 and 4.  The Veteran duly perfected his appeal as to PTSD alone.  In December 2004, the Board denied the Veteran's service-connection claim for PTSD, and the Veteran did not appeal the Board's decision.  

Shortly after the Board's December 2004 decision, the Veteran filed new requests with the RO to reopen his service-connection claims for PTSD and for other mental disorders, to include as schizophrenia and dissociative disorder.  The Board denied each of these requests to reopen in the above-referenced May 2007 rating decision.  In the same May 2007 rating decision, the RO also denied the Veteran's claim for TDIU.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.  

Clarification of issues on appeal

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for PTSD and his service-connection claim for a psychosis.  The Board is also expanding the Veteran's psychosis claim to include entitlement to service connection for any acquired psychiatric disorder other than PTSD.  The United States Court of Appeals for Veterans Claims (the Court) has pertinently determined that a mental disorder claim cannot be limited to a single diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's post-service treatment records demonstrate that the Veteran has been diagnosed not only with PTSD, but also with schizophrenia, dissociative disorder, delusional disorder, bipolar disorder and depression.  As instructed under Clemons, these other diagnoses should be considered as part of the underlying claim for an acquired psychiatric disability other than PTSD.  

Remanded issues

All of the Veteran's reopened and expanded mental health claims, as well as the Veteran's claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In August 2002, the RO denied the Veteran's service-connection claims for bipolar disorder and a psychosis.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the RO's August 2002 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for an acquired psychiatric disability other than PTSD. 

3.  In December 2004, the Board denied the Veteran's service-connection claim for PTSD.  The Veteran did not appeal this decision.  

4.  The evidence associated with the claims folder subsequent to the Board's December 2004 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 2002 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the August 2002 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Board's December 2004 decision is final.  38 C.F.R. § 20.1100 (2011). 

4.  Since the Board's December 2004 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claims.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claims, the Board finds that further discussion of VCAA is not required with respect to these claims to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his claims to reopen, or to assist him in the development of his claims to reopen is harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The RO denied the Veteran's service-connection claims for bipolar disorder and a psychosis in an August 2002 rating decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

Subsequently, the Board denied the Veteran's service-connection claim for PTSD in a December 2004 decision.  The Veteran similarly did not appeal this decision, and it too became final.  38 C.F.R. § 20.1100 (2011).

In essence, the RO denied the Veteran's service-connection claims in August 2002 based on findings that no diagnosed psychosis was shown to exist during service, or within one year of the Veteran's separation from service in 1986.  The RO specifically noted that the Veteran's bipolar disorder, diagnosed in 1988, was not incurred in, or caused by his active duty service.  See the RO's August 2002 rating decision, pages 3 and 4.  The Board subsequently denied the Veteran's PTSD claim in December 2004 based on a finding that the evidence did not include a diagnosis of PTSD based on verified stressors.  See the Board's December 2004 decision, page 8.  

The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after August 2002 and December 2005] evidence bears directly and substantially upon these prior RO and Board findings.

Significantly, at the time of the RO's August 2002 rating decision, the record included documentation of only one diagnosed mental disorder-namely, bipolar disorder.  See the Veteran's October 17, 1988 hospital report.  Since the RO's August 2002 rating decision, the Veteran has submitted VA and private treatment records documenting ongoing treatment for multiple other mental health conditions, to include schizophrenia, dissociative disorder, delusional disorder and manic depression.  Pertinently, one VA physician specifically indicated in a November 2002 treatment report that based on his medical evaluation, the Veteran "appears to have suffered from schizotypical disorder since the time that he had been in the United States Navy.  He had active delusions at the time he was in the Navy and thereafter, however, he was able to cover them up."  See the Veteran's November 7, 2002 VA Psychiatry Progress Note.  This medical evidence is not only new, as it was not of record prior to the RO's August 2002 rating decision, but also material to the Veteran's current claim in that it potentially supports a finding of continuity of symptomatology since service.  Additionally, the Board notes that 38 C.F.R. § 3.309(a) includes "psychoses" as disabilities that are presumed to have been incurred in service if manifested to a compensable degree within the first year following separation.  

Since the Board's final denial of the Veteran's PTSD claim in December 2004, the VA has obtained the Veteran's Social Security Administration (SSA) records.  These records pertinently included a medical treatment report dated in 1992 from Dr. B.J.K. noting treatment for, and a diagnosis of PTSD that was not of record at the time of the Board's December 2004 decision.  Clearly this is medical evidence is both new and material to the Veteran's PTSD claim.  

The Board adds that, with respect to PTSD stressors, the Veteran on several occasions prior to the Board's December 2004 decision related that his stressors occurred both prior to and subsequent to his active duty military service.  See the Board's December 2004 decision, page 8.  More recently however, on his June 2008 substantive appeal [VA Form 9] the Veteran asserted that he was "exploited" by the Navy in 1984, and was used as an "object of derision."  He also asserted that he was the target for "homosexual gangs, [both] officer and enlisted" in service, and was treated at Trippler Army Medical Center for dissociative amnesia in the fall of 1986.  See the Veteran's June 2008 VA Form 9.  In stressor statements submitted in 2006, the Veteran also noted that he witnessed an aircraft explosion in June or July of 1985 while serving in San Diego, California.  See the Veteran's November 2006 Statement in Support of Claim for PTSD.  These stressor statements were not of record prior to the Board's December 2004 decision, and are also new and material to the Veteran's PTSD claim.   

The Board finds that the medical and lay evidence described above constitutes new and material evidence as to the issues on appeal, as such evidence was not of record prior to the last final denials of the Veteran's claims in August 2002 and December 2004 respectively, and relates to unestablished facts necessary to substantiate service-connection claims for PTSD, and/or for an acquired psychiatric disability other than PTSD.  Indeed, the credibility of medical and lay assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claims.  See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's reopened service-connection claims may be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development.  

Reasons for remand

Updated stressor letter and VCAA notice

The Veteran has submitted hundreds of pages of personal statements over the course of the past ten years describing his multiple stressor experiences.  The strong majority of these statements recount events allegedly occurring prior to his entrance into service in 1982 or after his separation from service in 1986.  In particular, the Veteran has reported that while an undergraduate in college in 1977-1978 he traveled to the Philippines where he saw eight civilians killed.  He reported to physicians in 1988 that he was sexually abused by his father at the age of 6, and by a scoutmaster at the age of 16.  He has also, on numerous occasions, described events of persons who have conspired against him, and have prohibited him from achieving his goal of being a practicing physician or attorney.  He has described situations where he and his wife were frequently drugged and exploited sexually during post-service years.  He has asserted that the FBI is following him, that the Navy still claims he is on active duty, and that he has a twin brother who has been committing crimes under his own identity.  

While the Veteran goes into great detail in describing many of these pre- and post-service stressor events, he has provided relatively few details regarding his claimed stressors occurring during his years of active duty service.  As noted above, the Veteran has vaguely suggested that he was regularly "exploited" in service by the Navy for intelligence reasons, and he has alluded to experiencing possible harassment, ridicule and personal assault from "homosexual gangs" in service.    See the Veteran's June 2008 VA Form 9.  With the exception of his account that he witnessed an aircraft explosion in San Diego in June or July 1985, described in more detail below, the Veteran has not provided details with sufficient specificity as to his other claimed in-service stressors, to include personal assaults.  The Board believes it would greatly benefit adjudicators in this case if the agency of original jurisdiction (AOJ) sent the Veteran and his representative a letter requesting more specific details, to include dates and locations, of the stressor events the Veteran claims occurred during his period of active duty service from 1982 to 1986. 

The AOJ should also provide the Veteran updated VCAA notice, specifying the evidence necessary to substantiate a claim for PTSD in light of the recent regulation changes to 38 C.F.R. § 3.304(f), which became effective in July 2010.  Indeed, the record does not show that the Veteran was provided notice of these changes.   

Additionally, the Court has stated that "VA has provided special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis" with regard to personal assault cases.  Patton v. West, 12 Vet. App. 272 (1999).  The Court in Patton stated that behavior changes [of the type now contemplated by 38 C.F.R. § 3.304(f)(3)] should be examined and clinically interpreted to determine whether they constitute evidence of, for example, "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  Since history has shown that it is not unusual for there to be an absence of military records documenting the events of which the Veteran complains, evidence from sources other than the service records may corroborate an account of a stressor incident.  

VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In the instant case, although it appears that the Veteran's complete service personnel records are associated with the Veteran's VA claims file, the Veteran has not been provided a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, and the Veteran has not been given complete notice of the laws and regulations governing PTSD claims based on reports of personal assault, to include the M21-1 MR, Part III, para. 5.14c(5).       See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Since the Veteran has recently suggested that he may have experienced in-service sexual assault, the AOJ should send the Veteran appropriate notice pertaining to PTSD claims based on in-service personal assault as described above.  

Stressor verification

If the Veteran submits a response to VA clarifying his in-service stressors with sufficient detail, the AOJ should take appropriate action to verify such stressors with the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

The Board notes that the Veteran has already described one stressor experience with enough specificity to request verification.   In a November 2006 stressor statement, the Veteran asserted that in June 1985 he served in a Naval Security and Investigative Command in San Diego, California, when he witnessed an aircraft shot out of the air by a "stinger" missile, and had to help get people off the streets and into their homes.  Although he suggested that this occurrence was covered up by the Navy, and that he was subsequently hypnotized and amnesic when he returned to his post on the USS Alamo, the AOJ should nevertheless attempt to verify whether this aircraft explosion in fact occurred.  See the Veteran's November 2006 Statement in Support of Claim for PTSD.  
VA psychiatric examination

As noted above, the Veteran has been diagnosed with many different mental disorders by various treatment providers since his separation from service.  These disorders include PTSD, schizophrenia, dissociative disorder, delusional disorder, bipolar disorder and depression.  The Veteran has never been afforded a full VA Compensation and Pension examination clarifying his diagnosis or diagnoses, or addressing the date of onset and etiology of any diagnosed disorder.  The Board believes such should be scheduled in this case, especially in light of the fact that there is an open question as to whether the Veteran developed a psychosis within one year following his separation from service in 1986.  See the Veteran's November 7, 2002 VA Psychiatry Progress Note (noting that it "appears [the Veteran] . . . suffered from schizotypical disorder since the time that he had been in the United States Navy").  

TDIU adjudication

The issue of entitlement to TDIU is inextricably intertwined with the Veteran's reopened service-connection claims.  In other words, if service connection is granted for PTSD or any other acquired psychiatric disability, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together].  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should send the Veteran a letter asking him to identify any additional, relevant private or VA treatment records for his mental disabilities that he wants VA to help him obtain.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

2.  The VBA must also assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f), and the criteria necessary to substantiate a service-connection claim for PTSD based on a personal assault as per the M21-1 MR and the Court's holding in Patton v. West, 12 Vet. App. 272, 278 (1999).  A copy of the letter should be sent to the Veteran's representative.  

3.  The VBA should also send a letter to the Veteran and his representative requesting that the Veteran provide specific details of the stressor events the Veteran claims occurred during his period of active duty service from 1982 to 1986, to include approximate dates and locations of the described events.  VBA should attach to this letter a copy of VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  VBA should request that the Veteran provide approximate dates and details concerning any in-service assault that he may have experienced onto this form, and return it to VA.

4.  Upon receiving a response from the Veteran to the stressor request letter ordered above, VBA should undertake any necessary development to independently verify the Veteran's described stressors, to include his description of observing an aircraft shot down by a missile over San Diego in June or July 1985 while stationed on the USS Alamo.  Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating information leads to negative results, VBA should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

5.  After completing all of the above, the VBA should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed mental disorders, to include PTSD.  VBA should send the Veteran's claims file, a copy of this REMAND, and a summary of any verified in-service stressors to the examiner for review, and the report should reflect that such review occurred.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail, to include an assessment of the impact the Veteran's diagnosed mental disorders have on his occupational functioning, if any.

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to any claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any in-service assault or experiences described by the Veteran occurred.  

If the examiner determines that any claimed in-service assault occurred, he or she should make a determination as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of the alleged assault.  

Also, if an in-service stressor is verified, the VA examiner should provide an opinion concerning whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of any verified stressor.  

If more than one stressor is confirmed, the VA examiner must provide such an opinion for each verified stressor.  

Further, if the examiner determines that it is less likely as not (less than a 50 percent probability) that the Veteran experienced an in-service personal assault/stressor, he or she should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disability or disabilities, to include schizophrenia, dissociative disorder, delusional disorder, depression and PTSD, had its onset in service or within the initial post-service year, or is otherwise etiologically-related to his active service.  The examiner should specifically comment on the above-referenced November 7, 2002 VA physician's opinion that it "appears [the Veteran] . . . suffered from schizotypical disorder since the time that he had been in the United States Navy."  

Finally, if it is undebatable that the Veteran developed an acquired psychiatric disability prior to his entrance into active service in July 1982, such should be made clear in the examination report.   The examiner should then determine whether it is also undebatable that such disability was NOT aggravated beyond its normal progression by an event, injury or stressor occurring during the Veteran's service. 
		
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.  

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection and TDIU claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


